Title: To George Washington from the Continental Congress Committee of Arrangement, 10 September 1778
From: Continental Congress Committee of Arrangement
To: Washington, George


          
            Sir
            Head Qrs [White Plains] 10 [September] 1778.
          
          Before a proper arrangement can take place in the Line of Artillery, it is the opinion
            of the Committee that a dispute Subsisting between Cols. Harrison Lamb & Crane
            respectively should be settled; they therefore request the Subject of this difference
            may be referred to a board of officers, of some other Corps, as soon as it may be
            convenient. We are with the highest Respect your Excellency’s Most Obed. Servants
          
            Jos: Reed Chairman of the Committee
          
          
            P.S. The Committee also request that the Board will at the same Time
              determine the Seniority of the Regimts.
          
        